 


109 HR 75 IH: Government Accountability and Streamlining Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 75 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the Comptroller General to prepare statements for bills and resolutions reported by committees of the House of Representatives and the Senate on whether any new entities, programs, or functions authorized by the bills or resolutions are redundant with existing Federal entities, programs, or functions and could be more efficiently performed by an existing Federal entity, program, or function, and to require such statements to accompany reports on legislation. 
 
 
1.Short titleThis Act may be cited as the Government Accountability and Streamlining Act of 2005. 
2.Requirement for GAO statements on legislation providing new entity, program, or function 
(a)GAO statement requiredThe Comptroller General shall, to the extent practicable, prepare for each bill or joint resolution of a public character reported by any subcommittee or committee of the House or Representatives or the Senate, and submit to such subcommittee or committee, a statement containing— 
(1)a determination of whether new Federal entities, programs, or functions are authorized by the bill or resolution; and 
(2)if a new entity, program, or function is so authorized, a determination of— 
(A)whether an existing Federal entity or program carries out functions that are the same or similar to those authorized by the bill or resolution; and 
(B)if such an entity or program exists, whether such entity or program may more effectively and efficiently perform the functions and carry out the purposes of the bill or resolution than the entity or program authorized by the bill or resolution. 
(b)Requirement to include GAO statement in reports on legislationWhenever a committee of either House reports to its House a bill or joint resolution of a public character, the report accompanying that bill or joint resolution shall contain the statement prepared by the Comptroller General for that bill or resolution under subsection (a). If the statement is not available when the committee report is filed, the committee shall make such information available to Members as soon as practicable upon submission of the statement to the committee by the Comptroller General. 
(c)Exercise of congressional rulemaking powerThe provisions of this Act are enacted by Congress— 
(1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered a part of the rules of the House of Representatives and the Senate and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and 
(2)with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House. 
 
